Citation Nr: 1640257	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both upper extremities, to include as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  In June 2015 and January 2016, the case was remanded for additional development.  


FINDING OF FACT

Peripheral neuropathy of an upper extremity was not manifested during the Veteran's active duty service; was first diagnosed many years after service; is not shown to be related to an injury, disease, or event in service; and is not shown to have been caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of both upper extremities, to include as secondary to service-connected type 2 diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2015 hearing, the undersigned identified the issue on appeal, explained the evidence needed to substantiate a claim for secondary service connection, and identified development to be completed.  After the hearing the case was remanded for additional development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in June 2009, September 2015 (per the Board's June 2015 remand), and February 2016 (per the Board's January 2016 remand).  The Board finds the most recent examination report adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO has substantially complied with the January 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either caused or aggravated by the already service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  Notably, the Veteran has established service connection for peripheral neuropathy of both lower extremities as secondary to his type 2 diabetes mellitus.

The Veteran's STRs are silent for complaints, treatment, or diagnoses pertaining to peripheral neuropathy of the upper extremities.  On November 1968 examination for separation from service his neurologic system and upper extremities were normal on clinical evaluation.

The Veteran's type 2 diabetes mellitus was diagnosed in 2002 (as noted in a June 2009 VA examination report).  The report of an April 2004 VA examination and September 2004, December 2005, August 2006, and November 2007 private clinical records note complaints of pain and paresthesias in the feet, but do not contain complaints pertaining to the upper extremities.

On an annual physical examination in January 2009 the Veteran reported having "problems" with his hands and feet.  He denied having any motor or sensory losses; neurological examination was unremarkable.        

On June 2009 VA examination, the Veteran reported constant stinging and tingling sensations in his hands that began four or five years prior (since approximately 2004 or 2005).  On objective examination, he had decreased sensation to pinprick over his entire upper body, including both upper extremities, chest, and abdomen.  The examiner opined that the Veteran does not have upper extremity diabetic neuropathy as he had subjective loss of sensation over his entire upper body, which is not typical of diabetes.  

A December 2009 clinical record notes that the Veteran's upper extremities were normal.

An October 2012 vascular surgery consult record notes neuropathic pain in both lower extremities that improved markedly with gabapentin.  Clinical records from May, July, September, and December 2014 note complaints of chronic numbness and tingling pain as a complication from diabetes.  The records note that the pain decreased with gabapentin; they do not identify the anatomical area involved.  

A July 2013 physical therapy consult notes complaints of neck and left shoulder pain for over 10 years.  The Veteran reported that the pain was mainly concentrated around the neck and posterior shoulder, but was also in the left arm and forearm.  He expressed a belief that such might be related to pinched nerve.  He was referred to physical therapy for evaluation of a chronic neck pain with signs and symptoms most likely related to muscle imbalances, muscle guarding, and degenerative disc disease.  

A December 2013 clinical record from the Veteran's private treating cardiologist notes that he has type 2 diabetes with "neuro manifestations"; it does not identify or  cite the clinical findings that support that finding or identify the anatomical area of involvement.  

A February 2015 statement by the Veteran's primary care physician indicates, "[The Veteran] is a current patient of mine.  [He] is diagnosed with neuropathy in his upper extremities and the condition is secondary to diabetes type II."  The statement does not cite to clinical data on which the diagnosis is based.   

On September 2015 VA examination, the Veteran complained of bilateral upper extremity symptoms since 2002.  [The examiner noted the June 2009 VA examination report in which the Veteran reported stinging and tingling sensations in the hands four to five years prior (since approximately 2004 or 2005).]  The Veteran reported that current tingling in the bilateral forearms and hands is nearly constant.  On objective examination, bilateral strength tests of the elbow, wrist, grip, and pinch were normal.  Deep tendon reflexes of both biceps, triceps, and brachioradialis were hypoactive 1+.  Sensory examination of both shoulders and inner/outer forearms was normal, but sensation was decreased in both hands and fingers.  The bilateral median and ulnar nerves showed mild incomplete paralysis; testing of the bilateral radial, musculocutaneous, circumflex, and long thoracic nerves was normal; the upper, middle, and lower radicular groups were also normal.  On EMG (electromyogram) conducted in conjunction with the examination, the findings were bilateral ulnar and median neuropathies (carpal tunnel syndrome) but no brachial plexopathy or cervical radiculopathy.  

The examiner explained that although he is not a neurologist, he had conducted many peripheral nerve examinations and was comfortable providing an opinion.  [He noted that the facility does not have a neurology provider.]  Following review of the file, including the EMG study interpretation, he opined that there is no evidence indicating that the Veteran has a peripheral neuropathy in his bilateral upper extremities related to his diabetes mellitus type 2.  The study demonstrated bilateral ulnar neuropathies and bilateral median neuropathies (carpal tunnel syndrome).  He explained that these types of processes are not related to, nor permanently aggravated by, diabetes mellitus type 2.  He indicated that his opinion was consistent with prior examination opinions.  He acknowledged the February 2015 physician's statement indicating the Veteran has peripheral neuropathy of both upper extremities associated with diabetes mellitus, but noted that that opinion was not based on objective testing.      

A January 2016 orthopedic surgery outpatient record notes complaints of bilateral intermittent hand paresthesias.  On examination, Tinel's sign at the elbow and carpal tunnel and cubital tunnel compression tests were negative.  The October 2015 EMG and nerve conduction study was noted. The impression was bilateral cubital tunnel and carpal tunnel syndrome with the left more symptomatic than the right.  The plan included instructions to wear bilateral cockup splints and to splint the elbows with a bath towel at night to prevent hyperflexion of the elbow.  

On February 2016 VA examination, the examiner explained that the VA facility does not have a neurologist on staff (as was the case with September 2015 examination).  She noted that she reviewed "every single note in Virtual VA, VBMS documents, CPRs," and the September 2015 examination report.  She explained that, like the September 2015 examiner, she is not a neurologist but is a board-certified Internal Medicine physician with more than 30 years in practice.  She noted that a neurologist had interpreted the October 2015 EMG nerve conduction study and explained that:

"This interpretation in the most hard and fast (objective) evidence of whether this Veteran has a neuropathy secondary to or aggravated by diabetes [mellitus] 2 and the interpretation is that he DOES NOT HAVE INDICATION OF A POLYNEUROPATHY RELATED TO HIS DM IN HIS BILATERAL UPPER EXTREMITIES." (capitalization in original)  

She continued:

"What he does have is bilateral ulnar and median neuropathies MORE LIKELY THAN NOT SECONDARY TO LOCAL IMPINGEMENT OF THESE TWO NERVES AT THE ELBOWS AND AT THE WRISTS.  This is the etiology I opine is causing his symptoms.  By local impingement, I mean that it is an anatomic pressing on those nerves right at the elbows and the wrists, REGARDLESS OF WHETHER HE HAS DM2 or not." 

As additional rationale for her opinion, she noted that the Veteran's laboratory results over the past two years have shown his type 2 diabetes mellitus to be under good control, "with HgbA1c running 6.5 - 6.7 (less than 7.0 for a diabetic on meds in considered good)."  She noted that this would indicate that continued development of further or new neuropathies secondary to type 2 diabetes mellitus is less likely.  Additionally, she noted orthopedic records which show there is no evidence of brachiplexopathy or cervical radiculopathy and that splints were recommended to correct anatomical alignment prior to surgical intervention.  She indicated such remedies are anatomical, not endocrinological, and therefore  unrelated to type 2 diabetes mellitus.  In conclusion, she opined that the existing peripheral neuropathies are not secondary to, nor permanently aggravated, by the Veteran's type 2 diabetes mellitus; rather, the etiologies are anatomic impingement of the ulnar and median nerves bilaterally.        

A March 2016 orthopedic surgery outpatient record notes complaints of bilateral hand paresthesias with the left being more bothersome than the right.  On physical examination, the Veteran had a positive Tinel's sign over the ulnar nerve at the elbow; an elbow flexion test on the left revealed increased paresthesias in his left index finger.  He had a positive Tinel's sign over the carpal tunnel on the left; a carpal tunnel compression test increased paresthesias in the left index finger within 15 seconds.  On right elbow examination, he had negative elbow flexion and carpal tunnel compression tests.  The impression was electrodiagnostic evidence of bilateral cubital tunnel and carpal tunnel syndrome with the right being more severe than the left on the EMG and nerve conduction study.  The Veteran indicated that his left hand is more symptomatic than the right.  It was recommended that he be evaluated by surgeons, but he indicated that he was not interested in surgery.

Analysis

The record does not show (and it is not alleged) that peripheral neuropathy of both upper extremities was manifested in service or during the Veteran's first postservice year.  Consequently, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §  1112; 38 C.F.R. §§ 3.307, 3.309 (a)) is not warranted.

The Veteran's theory of entitlement to the benefit sought is primarily one of secondary service connection; specifically, he asserts that he has peripheral neuropathy of both upper extremities secondary to his service-connected type 2 diabetes mellitus.  Whether or not a service-connected disability (such as diabetes mellitus) causes or aggravated(s) another disability (such as peripheral neuropathy) is a medical question beyond the scope of common knowledge or resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran is capable of observing that he has pain and tingling in the upper extremities, he is not competent to establish by his own opinion that such symptoms reflect diabetic neuropathy (versus carpal tunnel syndrome, cubital tunnel syndrome, or some other etiology), nor to attribute such symptoms to his service-connected type 2 diabetes mellitus.  Accordingly, his lay assertions are not probative evidence in this matter.

The most probative evidence in this matter is the advisory medical opinion by the February 2016 VA examiner.  She expressed familiarity with the entire record and explained the rationale for her opinion.  She indicated that the 2015 EMG study interpretation is the most objective evidence in the in the record regarding the underlying pathology for the Veteran's complaints; it showed bilateral ulnar neuropathies and bilateral median neuropathies (carpal tunnel syndrome), and not peripheral neuropathies associated with type 2 diabetes mellitus.  She observed that the Veteran's diabetes mellitus is under good control(an indication that continued development of further or new neuropathies secondary to type 2 diabetes mellitus is less likely).  She also noted that in January 2016 a surgical consultant recommended anatomical treatment with splints on the wrists and elbows (not endocrinological).  In conclusion, she opined that the existing peripheral neuropathies are not secondary to, nor permanently aggravated, by the Veteran's type 2 diabetes mellitus; rather, their etiologies are anatomic impingement of the ulnar and median nerves bilaterally. 

At the April 2015 hearing, the Veteran submitted a February 2015 statement from his primary care treating physician indicating that he has upper extremity neuropathy secondary to type 2 diabetes mellitus.  The Board finds that opinion to be conclusory; it does not include rationale/citation to supporting factual data (such as supporting diagnostic studies), does not reflect the provider's familiarity with the entire record (including the Veteran's orthopedic treatment records); and does not reflect that other possible etiologies for the Veteran's upper extremity complaints were considered.  Accordingly, the Board finds the February 2015 private physician's statement to warrant lesser probative value that the February 2016 VA examiner's opinion, which the Board finds to be persuasive.   Hence, the preponderance of the evidence is against the secondary service connection theory of entitlement.  

The Veteran has not provided any evidence indicating that his bilateral upper extremity neurological disability may somehow otherwise be related to his service.  There is no competent evidence in the record indicating, nor is it alleged, that it is somehow otherwise related directly to his service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for peripheral neuropathy of the bilateral upper extremities, under both direct and secondary service connection theories of entitlement, and that the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for peripheral neuropathy of both upper extremities, to include as secondary to service-connected type 2 diabetes mellitus, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


